DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim recites the limitation “processed by the switch” in 14-15.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. (US 2020/0092158 A1) in view of Haga et al. (US 2020/0304532 A1).
Regarding claim 1, Weber discloses an automotive network switch (104), comprising: a plurality of ports (fig. 3), configured to receive packets from electronic subsystems of a vehicle over a computer network deployed in the vehicle, and to transmit the packets to other electronic subsystems of the vehicle over the computer network (paragraph [0008]; [0030]; [0036]-[0037]; [0048]; and so on, illustrating the receiving and transmitting packets to/from subsystems of the vehicle); a switch core (106), configured to receive the packets from one or more of the ports, to forward the packets to at least one of the ports, and to transmit the packets over network links of the computer network (fig. 3; paragraph [0030]; [0036]-[0037]; and etc., explaining the transmission and reception of the packets are through ports of the switch over the links of the network); and one or more processors, configured to: obtain at least some of the packets processed by the switch (paragraph [0037]; [0039]-[0041]; [0009]-[[0010]; [0016]-[0017], receiving packets from the switch that are processed such as filtered and so on); analyze the obtained packets to identify an anomaly in one or more of the electronic subsystems of the vehicle (paragraph [0047]; [0008]-[0009]; [0012]-[0013]; [0016]; [0019]; [0031]; [0037]; [0042], describing that the received packets are analyzed to determine or detect and/or identify anomaly in the subsystem(s) of the vehicle).
Weber doesn’t explicitly disclose send a notification of the anomaly over the computer network to a central processor that is external to the switch.
Haga teaches send a notification of the anomaly over the computer network to a central processor that is external to the switch (e.g. paragraph [0177]-[0178]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use send a notification of the anomaly over the computer network to a central processor that is external to the switch as taught by Haga into Weber in order to prevent accident and/or to avoid collision. 
Regarding claim 12, the claim includes features identical to subject matter mentioned in the rejection to claim 1. The claim is a mere reformulation of claim 1 in order to define the corresponding method, and the rejection to claim 1 is applied hereto.
Regarding claim 2 and 13, Weber discloses wherein the one or more processors are configured to generate a health score that quantifies a severity of the anomaly (paragraph [0038]-[0042]; [0047]; and etc.).
Weber doesn’t explicitly disclose to report the health score in the notification.
Haga teaches to report the health score in the notification (paragraph [0177]-[0178]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use to report the health score in the notification as taught by Haga into Weber in order to prevent accident and/or to avoid collision. 
Regarding claim 3 and 14, Weber discloses wherein, in analyzing the obtained packets, the one or more processors are configured to identify an existing anomaly or to predict an imminent anomaly (paragraph [0047]; [0008]-[0009]; [0012]-[0013]; [0016]; [0019]; [0031]; [0037]; [0042]).
Regarding claim 4 and 15, Weber discloses  wherein at least one of the electronic subsystem comprises a sensor, wherein the ports are configured to receive at least some of the packets from the sensor, and wherein the one or more processors are configured to identify an abnormal functioning of the sensor (paragraph [0047]; [0008]-[0009]; [0012]-[0013]; [0015]-[0016]; [0019]; [0031]; [0037]; [0042]; [0005]).
Claims 5-6, 8, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Weber in view of Haga, and further in view of Jalan et al. (US 2018/0019931 A1).
Regarding claim 5 and 16,  as applied above, Weber discloses wherein the one or more processors are configured to identify the anomaly. However, the identifying is in response to detecting a statistically-deviant pattern of attributes of the packets.
Jalan teaches the identifying is in response to detecting a statistically-deviant pattern of attributes of the packets (paragraph [0026]; and so on).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the identifying is in response to detecting a statistically-deviant pattern of attributes of the packets as taught by Jalan into Weber in view of Haga in order to reduce congestion. 
Regarding claim 6, as applied above Weber discloses anomaly. However, Weber doesn’t disclose wherein the statistically-deviant pattern comprises one or more of: a statistically-deviant dropping of packets; a statistically-deviant packet rate; a statistically-deviant latency; and a statistically-deviant inter-packet spacing.
Jalan teaches wherein the statistically-deviant pattern comprises one or more of: a statistically-deviant dropping of packets; a statistically-deviant packet rate; a statistically-deviant latency; and a statistically-deviant inter-packet spacing (paragraph [0026]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use wherein the statistically-deviant pattern comprises one or more of: a statistically-deviant dropping of packets; a statistically-deviant packet rate; a statistically-deviant latency; and a statistically-deviant inter-packet spacing as taught by Jalan into Weber in view of Haga in order to reduce congestion. 
Regarding claim 8 and 18,  as applied above Weber discloses anomaly. However, Weber doesn’t disclose wherein the one or more processors are configured to count events relating to the packets, and to detect the anomaly based on the counted events.
Jalan teaches wherein the one or more processors are configured to count events relating to the packets, and to detect the anomaly based on the counted events (paragraph [0026]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use wherein the one or more processors are configured to count events relating to the packets, and to detect the anomaly based on the counted events as taught by Jalan into Weber in view of Haga in order to reduce congestion. 
Claims 7, 9, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Weber in view of Haga, and further in view of (US 2018/0315398 A1).
Regarding claim 7 and 17,  as applied above Weber discloses anomaly. However, Weber doesn’t disclose wherein the one or more processors are configured to run a Machine-Learning model configured to detect the anomaly.
Kaul teaches wherein the one or more processors are configured to run a Machine-Learning model configured to detect the anomaly (e.g. figs. 8, 18A; paragraph [0171]; and so on).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use wherein the one or more processors are configured to run a Machine-Learning model configured to detect the anomaly as taught by Kaul into Weber in view of Haga in order to reduce consumption of resources. 
Regarding claim 9 and 19, as applied above Weber discloses anomaly. However, Weber doesn’t disclose wherein at least one of the one or more processors comprises a Machine-Learning (ML) accelerator that is separate from a switch Central Processing Unit (CPU) or switch Graphics Processing Unit (GPU) disposed in the switch.
Kaul teaches wherein at least one of the one or more processors comprises a Machine-Learning (ML) accelerator that is separate from a switch Central Processing Unit (CPU) or switch Graphics Processing Unit (GPU) disposed in the switch (e.g. figs. 8, 18A; and so on).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use wherein at least one of the one or more processors comprises a Machine-Learning (ML) accelerator that is separate from a switch Central Processing Unit (CPU) or switch Graphics Processing Unit (GPU) disposed in the switch as taught by Kaul into Weber in view of Haga in order to reduce consumption of resources. 
Claims 10-11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Weber in view of Haga, and further in view of (US 2020/0220888 A1).
Regarding claim 10 and 20, as applied above, Weber discloses to identify the anomaly by analyzing the packets. However, Weber doesn’t disclose wherein the one or more processors are configured to select one or more packet streams from among the packets processed by the switch, in accordance with a predefined selection criterion, and to identify the anomaly by analyzing the packets in the selected packet streams.
Terazawi teaches wherein the one or more processors are configured to select one or more packet streams from among the packets processed by the switch, in accordance with a predefined selection criterion, and to identify the anomaly by analyzing the packets in the selected packet streams (paragraph [0089]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use wherein the one or more processors are configured to select one or more packet streams from among the packets processed by the switch, in accordance with a predefined selection criterion, and to identify the anomaly by analyzing the packets in the selected packet streams as taught by Terazawi into Weber in view of Haga in order to minimize dropping of packet, to reduce overflowing and error.
Regarding claim 11, as applied above, Weber discloses to identify the anomaly by analyzing the packets. However, Weber doesn’t disclose wherein the one or more processors are configured to select the one or more packet streams by performing on one or more of (i) examining one or more header fields of one or more of the packets, and (ii) applying Deep Packet Inspection (DPI) to one or more of the packets.
Terazawi teaches wherein the one or more processors are configured to select the one or more packet streams by performing on one or more of (i) examining one or more header fields of one or more of the packets, and (ii) applying Deep Packet Inspection (DPI) to one or more of the packets (paragraph [0089]; [0067]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use wherein the one or more processors are configured to select the one or more packet streams by performing on one or more of (i) examining one or more header fields of one or more of the packets, and (ii) applying Deep Packet Inspection (DPI) to one or more of the packets as taught by Terazawi into Weber in view of Haga in order to minimize dropping of packet, to reduce overflowing and error.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM T HAILU whose telephone number is (571)270-1209. The examiner can normally be reached M-F 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY D VU can be reached on (571)272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIBROM T HAILU/Primary Examiner, Art Unit 2461